Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “defocusing of focusing a laser beam on a position more inward than a surface of an upper end of the abutting face between the first lead portion and the second lead portion”.  It is not clear if the “defocusing” is of the “focused laser beam that is already focused on a position more inward than a surface of an upper end of the abutting face between the first lead portion and the second lead portion.” or if it means “defocusing” of the “focused laser beam” so that then the beam  focuses on a position more inward than a surface of an upper end of the abutting face between the first lead portion and the second lead portion”.  For purposes of examination, the phase is understood to mean the latter understanding.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Application Publication 2018/ 0036836) in view of Mega (U.S. Patent Application Publication 2004/ 0169022), Stuhrmann (U.S. Patent Application Publication 2018/ 0117712), Lin (U.S. Patent Application Publication 2014/ 0061171) and Ohara (Japanese Patent Publication JP2017164811; in applicants IDS, English machine translation of specification attached)

Regarding claim 1, Nakamura discloses a laser welding method for a stator coil  (Nakamura, Abstract, ¶0039, stator including segment coils that are welded by a laser welding method”) comprising: forming an abutting face (Nakamura, Figs. 2-4 & 16, for instance)  by abutting a side face (Abstract, “ ends of first and second flat wires…the side surfaces… are butted together) of a first lead portion (Abstract, “end of wires”, abutting faces 53a and 53b in fig. 16) of a first rectangular wire (¶0041, electric wire with a rectangular cross-sectional shape, i.e., a flat wire) to a side face of a second rectangular wire of a second lead portion (Abstract, “first and second flat wires”; the wires have the same characteristics, the two wires seen in figs. 2-4, their ends abutting) the first rectangular wire and the second rectangular wire being conductor wires formed of conductor strands (¶0045 “Being material having high electric conductivity, first and second conductor sections 22a, 22b of the first and second flat wires 20a, 2b”) each having a rectangular cross-section (¶0041, “electric wire with a rectangular cross-sectional shape”) and being covered with an insulation film (¶0005, insulating film 51a and 51b), the insulation film at the side face of the first lead portion being peeled off and the insulation film at the side face of the second lead portion being peeled off (Abstract, “stripped off”; fig. 16, can see it stripped off; ¶0008, “a first side surface at a first end of a first flat wire coated with a first insulating film, the first side surface being stripped of the first insulating film, and a second side surface at a second end of a second flat wire coated with a second insulating film, the second side surface being stripped of the second insulating film, are butted together, and a laser beam is applied”);
…  
forming a molten pool by moving the laser beam in an annular or helical loop ( ¶0065, “the loop-shaped laser beam application trajectory may have a circular loop shape”) on the upper end of the abutting face (Figs. 4-5) between the first lead portion (fig. 4, encompasses the area between the first and second lead) and the second lead portion so as to melt the conductor wires to form the molten pool at a position closer to the upper end of the abutting face (Fig. 4, melt pool is clearly closer to upper end of the abutting face)
Nakamura does not disclose 
“defocusing of focusing a laser beam on a position more inward than a surface of an upper end of the abutting face between the first lead portion and the second lead portion; and 
moving the molten pool along the abutting face while continuously forming the molten pool, wherein in a formation of the molten pool, when a position of a defocus depth of the laser beam is changed with time and when an output of the laser beam is changed with time, both of the position of the defocus depth and the output of the laser beam are changed continuously.”
However, Mega teaches defocusing of focusing a laser beam on a position more inward than a surface of an upper end of the abutting face between the first lead portion and the second lead portion (Mega, figs.2 5 & 6; ¶0054, “[A]n influence of a defocus amount LF in a focal point in an optical system to the welding condition is evaluated. In this evaluation, a change in the melting depth (mm) due to a change in the defocus amount Lf in the focal point is examined by using a stainless metal member. Such a welding condition is confirmed as a preferable condition for the laser butt-welding operation”)..  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Nakamura with the teachings of Mega, to defocus the laser in order to create a weld pool throughout the interfacing region and thus moving the weld pool  along the face under the surface of the contact surface and making and improving the bond throughout the contact surface in order to join the pieces together. (see fig. 2 for the weld depth, along face 56a of Mega).  
Once we have the region solid, it would be obvious, and Stuhrmann teaches, moving the molten pool along the abutting face while continuously forming the molten pool (Fig. 1, butt-welding with a laser,  ¶0034 “[L]aser welding is carried out with a defocused laser spot diameter. Defocusing of the laser welding beam 8 and the amount of the laser beam movement in the y direction will be adapted to one another.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Nakamura in view of Mega with the teachings of Sturman, to apply the laser, once it is at depth, to move along the interface surface in order to create a strong weld by “cover[ing] the widest possible meeting” of the welding surfaces, even and especially below the top surface and along the interface.
Regarding the change in power along with the movement of the defocusing,  Lin “when a position of a defocus depth of the laser beam is changed with time and when an output of the laser beam is changed with time, both of the position of the defocus depth and the output of the laser beam are changed” (Lin, ¶0020, “’Negatively defocused’ means that the focus point of the defocused laser is below the surface…[and the] defocused laser beam, may thereby distribute its energy over a larger area such as may be required for wider welds between the components…[and] that a defocused laser beam may require a greater power source to provide the same amount of energy to a specific weld location”, thus, as the laser is defocused in time, it would require an increase in power to maintain the same defocused energy).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Nakamura in view of  Mega and Stuhrmann, given the creating of weld pools and defocusing the laser into the depth of the butt joint, with the teachings of Lin, to change the power as appropriate according to how the laser moves within the depth in order to maintain power to create the appropriate size weld pool, given the energy density variation of a defocused laser beam.
Regarding the changes of the happening “continuously”, Ohara teaches that power is changed in time continuously (Ohara, [¶¶29-31, figs. 1-B, 3-A3; “gradually increasing”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have this continuous and gradual changing of the power as time goes on, and as the defocused depth changes, according to Nakamura in view of Stuhrmann and Lin, in order to have the advantage of not sputtering and spattering the molten pool, nor creating mess of the adhesion of molten metal or having molten metal loss, and it has the advantage of creating a smooth transition for smooth and expected melt pools that create good welds (Ohara, ¶¶0008-9).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761